Citation Nr: 0312988	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  98-15 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to service connection for a skin disorder, liver 
disorder and cardiac disease, claimed as residuals of 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated September 1995 and 
December 1996 by the RO in San Juan, Puerto Rico and a rating 
decision dated July 1998 by the RO in St. Louis, Missouri, 
which denied service connection for a skin disorder, liver 
disorder and cardiac disease, claimed as residuals of 
exposure to Agent Orange.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In a statement received at the Board of Veterans' Appeals in 
October 1998, the appellant requested a personal hearing 
before a local hearing officer.  Such a hearing has not yet 
been conducted.  At the time of his request, the veteran 
resided in New York.  He has since moved to Spain.  The 
veteran should be contacted and advised of his options 
regarding his desire to present testimony in lieu of a 
hearing; unless, of course he chooses to return to the United 
States, and present testimony at an RO convenient to his 
residence. 

In a statement received by the RO in October 1998, the 
veteran reported that he was treated at the VA Medical Center 
(VAMC) in New York, New York, in 1990 and from 1997 to the 
present.  He also reported treatment at the VAMC in San Juan, 
Puerto Rico from 1969 to the present.  The file currently 
contains VAMC New York treatment records dated 1997 to the 
present but lacks VAMC New York treatment records from the 
year 1990.  The RO is instructed to obtain the veteran's 
medical records from VAMC New York for the year 1990.  
Additionally, the file currently contains VAMC San Juan 
treatment records dated November 1994 to the present but 
lacks VAMC records from 1969 to November 1994.  The RO is 
instructed to obtain all VAMC San Juan treatment records from 
1969 to November 1994.

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The Board finds that there remains a 
further duty to
assist the veteran on his claim for 
entitlement to service connection for a 
skin disorder, liver disorder and 
cardiac disease, claimed as residuals of 
exposure to Agent Orange.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  The RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  The RO should contact the veteran 
and advised of his options regarding 
his desire to present testimony abroad, 
or to have a hearing in the United 
States.

3.  The record indicates the veteran 
was treated at the VAMC in New York in 
1990 and the VAMC in San Juan from 1969 
to 1994.  The RO is instructed to 
obtain his medical records from VAMC 
New York for the year 1990 which deal 
with a skin disorder, a liver disorder 
and/or cardiac disease.  The RO is 
instructed to obtain VAMC San Juan 
treatment records from 1969 to November 
1994, which deal with a skin disorder, 
liver disease and/or cardiac disease.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



